DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Allowable Subject Matter
Claims 1 – 3, 5 – 10, 12 – 16, and 18 - 20 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest an actuator configured to move the lens group relative to the image sensor; a stationary structure; a moveable platform coupled to the lens group such that the moveable platform and the lens group are moveable together, relative to the stationary structure, in one or more directions orthogonal to the optical axis; and a bumper arrangement configured to cushion lateral movement of the moveable platform as the moveable platform approaches the stationary structure, wherein the bumper arrangement comprises: a spring attached to an outer surface of the moveable platform; a protrusion extending from the stationary structure towards the spring, the protrusion to engage the spring when a lateral movement stroke of the moveable platform reaches a stroke 

Regarding claims 2 – 3 and 5 - 8, these claims are also objected to as being dependent from objected claim 1.

Regarding independent claim 9, the prior art of record fails to teach or fairly suggest an actuator configured to move the lens group relative to the image sensor; a stationary structure; a moveable platform coupled to the lens group such that the moveable platform and the lens group are moveable together, relative to the stationary structure, one or more directions orthogonal to the optical axis; and a bumper arrangement configured to cushion lateral movement of the moveable platform as the moveable platform approaches the stationary structure, wherein the bumper arrangement comprises: a spring attached to an outer surface of the moveable platform; a protrusion extending from the stationary structure towards the spring, the protrusion to engage the spring when a lateral movement stroke of the moveable platform reaches a stroke threshold; and a recess defined by the moveable platform, the recess formed to receive a deflected portion of the spring that is deflected by the protrusion when the lateral movement stroke of the moveable platform exceeds the stroke threshold; and outputting the processed image; in combination with other elements of the claim.

claims 10 and 12 - 14, these claims are also objected to as being dependent from objected claim 9.

Regarding independent claim 15, the prior art of record fails to teach or fairly suggest an actuator of the camera is configured to move the lens group relative to an image sensor of the camera; and a bumper arrangement configured to cushion lateral movement of the moveable platform as the moveable platform approaches the stationary structure, wherein the bumper arrangement comprises: a spring attached to an outer surface of the moveable platform; a protrusion extending from the stationary structure towards the spring, the protrusion to engage the spring when a lateral movement stroke of the moveable platform reaches a stroke threshold; and a recess defined by the moveable platform, the recess formed to receive a deflected portion of the spring that is deflected by the protrusion when the lateral movement stroke of the moveable platform exceeds the stroke threshold; and output the processed image; in combination with other elements of the claim.

Regarding claims 16 and 18 - 20, these claims are also objected to as being dependent from objected claim 15.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KANG (US PgPub No. 2013/0142502) teaches optical system with damper.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/USMAN A KHAN/
Usman Khan
01/27/2022Primary Examiner, Art Unit 2696